Title: From James Madison to George W. Nicholas, 13 July 1823
From: Madison, James
To: Nicholas, George W.


        
          Sir
          July 13. 1823
        
        I recd. lately a letter from your father, an answer to wch. he desired might be written to you. His letter states that my name is on the list of seasons of Lightfoot’s Horses kept by Kinsolving Albemarle, some years ago for several Mares &c and requests that I would give information on the subject & inclose recepts.
        I have no personal knowledge of the case, which occurred during my long absence in public life. But Among my papers, I trace what follows.
        In a letter of Jany. 1811 the overseer who had charge of the Mares, informs me that being disappd. of money due for my crop of Wheat sold by him, he had been unable to pay Mr. Kinsolving for the Mares, when he called for it. He observes that he made a settlement with him in 1808, that Mr Kinsolving told him that he & Mr. Lightfoot were to divide the accts. & that Mr. Lightfoot was to have that agst. me, that being then called on, he wished to know whether it had been pd. by me, as if not, he must pay it. The settled sum being $79 with interest from the date. In a subsequent letter dated Mar. 17. 1811 He acknowledges the rect. from me through my brother Wm. of $100: & says that he had written to Kinsolving that the Money was ready, and that he wd. forward it to next Albemarle Court: which there is no reason to doubt that he did.
        
        The want of a rect. in my possession is no indication that payment was not made. My Mares were in the same hands for a series of years, and put to various Horses; the owners, of which were doubtless paid altho’ not a single rect. is among my papers, no claim havg come from any of them: nor any particular statements from the Overseer on the subject.
        I am sorry to learn that he is not now living: I always regarded him as an honest man, but before he left me which was about six years ago he had become habitually intemperate and I understand never ceased to be so. There never had been any regular or final settlet. of accts. between us.
      